                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


 LAURELEE BIRD
                                                        CASE NO.: 1:19-cv-06182
                       Plaintiff,
                                                        Hon. Thomas M. Durkin
         -v-
                                                        Hon. M. David Weisman
 ITX HEALTHCARE, LLC

                       Defendant.


                  AMENDED AGREED STIPULATION OF DISMISSAL
                 WITHOUT PREJUDICE WITH LEAVE TO REINSTATE

       IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff, Laurelee Bird,

through undersigned counsel, and Defendant, ITX Healthcare, LLC, (collectively, “the Parties”),

pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, that the above-captioned action is

dismissed, without prejudice, with leave to reinstate the case on or before January 6, 2020. On

January 7, 2020, the dismissal will be entered with prejudice, with the Parties bearing their own costs

and attorneys’ fees.


Dated: November 20, 2019                               Respectfully Submitted,


/s/ Stephanie A. Strickler                             /s/ Geoff B. McCarrell
Stephanie A. Strickler                                 Geoff B. McCarrell
Counsel for Defendant                                  Counsel for Plaintiff
Messer Strickler, Ltd.                                 Consumer Law Partners, LLC
225 W. Washington, Suite 575                           333 N. Michigan Avenue, Suite 1300
Chicago, IL 60606                                      Chicago, IL 60601
Phone: (312) 334-3469                                  Phone: (267) 422-1000
Email: sstrickler@messerstrickler.com                  Email:geoff.m@consumerlawpartners.com
                                 CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and accurate copy of the foregoing Amended

Agreed Stipulation of Dismissal Without Prejudice with Leave to Reinstate is being filed

electronically with the United States District Court for the Northern District of Illinois, on this 20th

day of November, 2019. Notice of this filing will be transmitted to all counsel of record by operation

of the Court’s electronic filing system.


                                                      /s/ Geoff B. McCarrell
                                                     Geoff B. McCarrell
                                                     CONSUMER LAW PARTNERS, LLC
